DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, and 13-22 are pending.
Claims 11, 13, 17, 19, and 22 are amended.
Claims 1-10 and 12 are cancelled.
Response to Arguments
Applicant’s arguments, see page 6, filed 07/12/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments and arguments.
Applicant’s arguments, see page 6, filed 07/12/2022, with respect to the respective 102 and 103 rejections have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
CPS Invest Holding PTY LTD WO2009039583 (hereinafter “CPS”) discloses an upper foot assembly for a building brace used in tilt-up concrete panel constructions. Specifically, the invention provides an upper foot assembly for connecting the building brace to a til-up concrete panel which has a bolt screwed into a ferrule embedded in the panel. The upper foot assembly comprises a foot having an open ended recess for receiving the bolt and an abutment surface for preventing the bolt from being pulled longitudinally out of the recess. The assembly also comprises a cap for location on the bolt. The cap has at least one abutment member for preventing rotation of the bolt relative to the foot, thereby, to prevent the bolt from unscrewing from the ferrule. The invention also provides a tool for applying and removing caps and to caps for the upper foot assembly. (Page 6 line 9 – Page 13 line 37, Fig 1-20)
However, CPS fails to disclose the base body includes at least one projection, wherein the base body a ring-shaped base plate that is perpendicular to the longitudinal axis and configured in one piece with the wall, and that protrudes into the inner recess at a bottom side of the base body to form the at least one projection, and laterally protrudes from the wall at a lower edge of the base body to form a flange, wherein the at least one projection includes a stop surface situated obliquely or perpendicularly with respect to the longitudinal axis or a wrench width adapter device including a base body having a continuous inner recess, extending along a longitudinal axis, for receiving the screw-in component, wherein an inner wall of the base body that delimits the inner recess, in a cross-sectional plane perpendicular to the longitudinal axis, having, at least in part, a shape of a regular polygon corresponding to a first wrench width dimension, and an outer wall of the base body having, at least in part, a shape of a regular polygon corresponding to a second wrench width dimension that is greater than the first wrench width dimension as recited in claims 11 and 19.
DONGFENG COMMERCIAL VEHICLE CO LTD CN204387062 (hereinafter “Dongfeng”) discloses a kind of wheel nut lid with waterproof rib, comprise interior six side's chambers that lid and inside thereof are offered, in described, six side's chambers surround hexagonal structure by its six sidewalls, the middle part of described sidewall is axially provided with clamping muscle along interior six side's chambers, on described sidewall, nearly lid opening side is fixedly connected with waterproof rib, and muscle is vertical is connected for described waterproof rib and clamping; Described wheel nut lid also comprises car nut collar snap ring, and the top of described car nut collar snap ring is fixedly connected with the bottom surface of lid opening side, and car nut collar snap ring inserts with nut collar and coordinates. The design not only increases the clamping force of wheel nut lid by arranging waterproof rib, and optimizes the water-proof performance of wheel nut lid. (Fig 1-2, Paragraph 0020-0028)
However, Dongfeng fails to disclose the base body includes at least one projection, wherein the base body a ring-shaped base plate that is perpendicular to the longitudinal axis and configured in one piece with the wall, and that protrudes into the inner recess at a bottom side of the base body to form the at least one projection, and laterally protrudes from the wall at a lower edge of the base body to form a flange, wherein the at least one projection includes a stop surface situated obliquely or perpendicularly with respect to the longitudinal axis or a wrench width adapter device including a base body having a continuous inner recess, extending along a longitudinal axis, for receiving the screw-in component, wherein an inner wall of the base body that delimits the inner recess, in a cross-sectional plane perpendicular to the longitudinal axis, having, at least in part, a shape of a regular polygon corresponding to a first wrench width dimension, and an outer wall of the base body having, at least in part, a shape of a regular polygon corresponding to a second wrench width dimension that is greater than the first wrench width dimension as recited in claims 11 and 19.
Prior arts such as CPS and Dongfeng made available do not teach, or fairly suggest, the base body includes at least one projection, wherein the base body a ring-shaped base plate that is perpendicular to the longitudinal axis and configured in one piece with the wall, and that protrudes into the inner recess at a bottom side of the base body to form the at least one projection, and laterally protrudes from the wall at a lower edge of the base body to form a flange, wherein the at least one projection includes a stop surface situated obliquely or perpendicularly with respect to the longitudinal axis or a wrench width adapter device including a base body having a continuous inner recess, extending along a longitudinal axis, for receiving the screw-in component, wherein an inner wall of the base body that delimits the inner recess, in a cross-sectional plane perpendicular to the longitudinal axis, having, at least in part, a shape of a regular polygon corresponding to a first wrench width dimension, and an outer wall of the base body having, at least in part, a shape of a regular polygon corresponding to a second wrench width dimension that is greater than the first wrench width dimension as recited in claims 11 and 19.
Hence the best prior art of record fails to teach the invention as set forth in claims 11 and 13-22 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855